DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the prior art does not reasonably teach or suggest --in the context of claim 1—the newly added feature, 
wherein the shield layer is disposed below the third conductive lines.
Claims 2-16 depend from claim 1, either directly or indirectly, and are allowed at least for including the same allowable features as claim 1.
With regard to claim 17, the prior art does not reasonably teach or suggest --in the context of claim 17—the newly added feature
wherein the shield layer does not overlap the first conductive line.
Claims 19 and 20 depend from claim 17, either directly or indirectly, and are allowed at least for including the same allowable features as claim 17.

CN 108919581 A (cited in the IDS) teaches a light shielding layer LSM, 23, itself composed of data lines overlapping the data lines 21, 22 formed in overlying layers.  (See the attached machine language translation of CN 108919581 A at, e.g., p. 4, line 7, to p. 5, line 59, and Figs. 1-7.)  The LSM layer may also function as an electrical shield preventing capacitive id. at p. 6, lines 29-37).  Thus, CN 108919581 A teaches at least the feature newly added to claim 1, above.  However, inasmuch as Ka already discloses a power line, i.e. VDD2, that would function as each of a light shielding layer and an electrical shield layer, it is not clear that one having ordinary skill in the art would combine the CN 108919581 A teachings with Ka to arrive at the newly added features in claims 1 and 17.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
The title of the invention is not descriptive and is changed to one that is clearly indicative of the invention to which the claims are directed, as follows: 
“DISPLAY PANEL WITH SHIELDED SIGNAL LINES ROUTED AROUND AN OPENING AREA IN THE DISPLAY PANEL”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814